[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
{¶ 1} This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12 and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
{¶ 2} Defendant-appellant Shaune Lee was convicted of burglary, in violation of R.C. 2911.12(A)(2), and sentenced to five years' incarceration.
{¶ 3} Pursuant to Anders v. California (1967), 386 U.S. 738,87 S.Ct. 1396, Lee's appellate counsel has advised this court that, after a thorough review of the record, she can find nothing that would arguably support Lee's appeal, and she has filed a motion to withdraw as counsel. Counsel contacted Lee, who has raised four assignments of error in a brief that counsel has attached to her brief.
{¶ 4} Counsel now asks this court to independently review the record to determine whether the proceedings below were free from error and whether the appeal is wholly frivolous. See id.; Freels v. Hills
(C.A.6, 1988), 843 F.2d 958. We have done so and we concur in counsel's conclusion that the proceedings below were free from error. We have also examined Lee's assignments of error and we find them to be without merit.
{¶ 5} Therefore, we overrule counsel's motion to withdraw and affirm the judgment of the trial court. Although we have concluded that this appeal is frivolous pursuant to App.R. 23 and is without "reasonable cause" under R.C. 2505.35, we refrain from taxing costs and expenses against Lee because he is indigent.
{¶ 6} Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
PAinter, P.J., Doan and Hildebrandt, JJ.